•                                 09/01/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 20-0234
                                        DA 20-0234


 KATRINA SULLIVAN, a/k/a Katrina Jorgensen,
                                                                         FILFn
                                                                        SEP O 1 2020
              Plaintiff and Appellee,                                Bowen Greenwoo
                                                                   Clerk of Supreme
                                                                      State of        a rt
                                                                                    cou
                                                                               Montana
       v.                                                            ORDER

PENNY WEYMILLER and LARRY McGILL,

              Defendants and Appellants.


      Through counsel, Katrina Sullivan (Sullivan) moves this Court for dismissal ofthis
appeal. Representing herself, Penny Weymiller (Weymiller) responds in opposition,
contending that her appeal is timely. No response has been received frorn self-represented
Appellant Larry McGill.
      Sullivan points out that Weymiller's appeal is not properly before this Court. The
Custer County District Court entered its final judgment on February 10, 2020, granting
partial summary judgment to Sullivan on her declaratory judgment clairn; granting partial
summary judgment to Sullivan on Weymiller's and McGill's counterclaim' s, dismissing
Sullivan's remaining claims on her motion; and awarding attorney's fees and costs to
Sullivan. Sullivan states that on February 18, 2020, she filed the Notice of Entry of
Judgment pursuant to M. R. Civ. P. 77(d) and Weymiller filed a "Motion for
Reconsideration as to Attorney Fees and Final [Judgment]." Sullivan adds that Weymiller
appeals the court's March 19, 2020 Order denying Weymiller's Motion for
Reconsideration. Sullivan concludes that this Court does not have jurisdiction over this
appeal because it is not from a final judgment and Weymiller's Notice of Appeal, dated
and signed on April 18, 2020, was filed with the Clerk's Office on April 24, 2020.
M. R. App. P. 4(5)(a)(i).
      Weymiller argues that the appeal is timely because she filed it within the thirty-day
time limit. She explains that the March 19, 2020 Order is the basis of her appeal and she
filed it on April 18, 2020, within the time frame. Weymiller also contends that she timely
submitted her opening brief and that it was filed late because of the on-going sorting
problems with the United States Postal Service.
       Our rules for acquiring jurisdiction are stringent. M. R. App. P. 4(5)(a)(i) provides
that "[i]n civil cases, . . ., the notice of appeal shall be filed with the clerk of the supreme
court within 30 days from the date of entry ofthe judgment or order from which the appeal
is taken." Here, the notice of entry ofjudgement was entered on February 18, 2020, and a
tirnely appeal would have been on or before March 19, 2020. As the District Court noted
in its Order denying Weymiller's motion for reconsideration, motions for reconsideration
are not part of the Montana Rules of Civil Procedure. Nelson v. Driscoll, 285 Mont. 355,
359, 948 P.2d 256, 258-59 (1997). Appeals are only allowed from a timely motion made
pursuant to the Montana Rules of Civil Procedure, specifically M. R. Civ. P. 59 and 60.
M. R. App. P. 4(5)(a)(iv)(A)-(E). Weymiller's appeal is both untimely and improper. Her
filed Notice is more than a month late. Therefore,
       IT IS ORDERED that Sullivan's Motion to Dismiss is GRANTED and this appeal
is DISMISSED with prejudice.
       The Clerk also is directed to provide a copy of this Order to counsel of record and
to Penny Weymiller and Larry McGill personally.
       DATED this      — day of September, 2020.




                                                                  Chief Justice




                                                                    Justices'elt—e
                                               2